*868MEMORANDUM**
Roger Lewis Jenan appeals pro se the district court’s order dismissing, for lack of subject matter jurisdiction, his 42 U.S.C. § 1988 action alleging that the defendants violated his patent rights in real property by conducting a non-judicial foreclosure of a deed of trust in the property and subsequently pursuing an unlawful detainer action in state court. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo. Bianchi v. Rylaarsdam, 334 F.3d 895, 898 (9th Cir.2003). We affirm.
The district court properly concluded that it lacked subject matter jurisdiction over Jenan’s claims involving a federal land patent. See Virgin v. County of San Luis Obispo, 201 F.3d 1141, 1143 (9th Cir.2000) (per curiam). The district court also properly found that it lacked subject matter jurisdiction over Jenan’s constitutional claims pursuant to the Rooker-Feldman doctrine as those claims are “inextricably intertwined” with review of a state court decision on issues which were fully and fairly litigated in that forum. See Doe & Assocs. Law Offices v. Napolitano, 252 F.3d 1026,1029 (9th Cir.2001).
We deny appellees’ request for sanctions without prejudice to filing of a separate motion pursuant to Fed. R.App. P. 38 and 9th Cir. Rule 39-1.
We deny all remaining outstanding motions.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.